Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 7, 10, 12, 16, and 17 are pending.


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
A…claim 1 – line 1, “of” should be changed to  -- for --.
B…claim 1 – lines 3 and 4 are awkward and should be rewritten as, for example,  -- a post-deguassing reader, wherein the magnetic media data bearing device has an identification tag, and further wherein the device for destroying data includes a secure database and an exit port. –
C…Claim 7 appears redundant in view of the amendments to claim 1, from which claim 7 depends, i.e., claim 7 does not appear to further limit claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebadian et al (U.S. 10,242,699) and/or Olliges (8,064,183), in view of Thorsen (U.S. 7,725,674).
As to claims 1-3, 7, 10, and 12
Ebadian discloses a device for destroying data including a capacitor discharge magnet degausser mechanism 22 (column 3 — lines 4 to 21 and column 4 — lines 10 to 23 as examples).  The device includes an automated system for movement in the form of movable plates 24 and 26. An auto-feeder is also referenced (column 4 - line 56).  The data is on a magnetic media data bearing device (column 1 — lines 59to 61).  The device comprising an exit port 26.
Olliges discloses a device for destroying data including a capacitor discharge magnet degausser mechanism 42 (column 4 — lines 1 to 23).  The device includes an automated system for movement 60, 66, 70.  The data is on a magnetic media data bearing device (column 4 — line 9).  The device comprises an exit port 66.
Ebadian and Olliges do not expressly disclose providing the disk drive with an identification tag which is scanned into a secured database.  Ebadian and Olliges do not expressly disclose providing their respective devices with a pre-degaussing reader or a post degaussing reader.
Thorsen discloses providing a disk drive which is to have the data thereon destroyed with an identification tag (column 2 — lines 62 to 67) which is fed into a secure database (considered met by storage device 122 and login procedures referenced for example at column 5 – lines 36 to 67).  Thorsen discloses providing data destroying device with a pre-degaussing reader and a post degaussing reader (column 4 — line 61 to column 5 — line 16).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Ebadian and/or Olliges utilize an identification tag for a hard disk drive placed in the respective device thereof with tag data fed to a secure database. The motivation would have been: as taught by Thorsen, the ability to track a hard disk drive via such identification was of utility for tracking the status of the hard drive while in the device of Ebadian or Olliges and for providing advantages such as keeping logs of hard drives which have had their data destroyed, erasure methods, user who initiated erase procedures, etc.
It would have been further obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Ebadian and/or Olliges utilize a pre-degaussing reader and a post degaussing reader. The motivation would have been: as taught by Thorsen, such a reader provision can allow a hard disk erase device to check that all or particular portions of the data of a hard disk drive have been completely destroyed.
As to claims 16 and 17
Thorsen discloses modular aspects to his device by referring to utilizing multiple hard drive bays together to allow multiple hard drives to be erased simultaneously (column 3 – lines 8 to 21).
It would have been further obvious to have components of the device of Ebadian or Olliges in view of Thorsen utilize modular components.  The motivation would have been: such an approach is considered to be suggested by Thorsen and one of ordinary skill in the art would have fully recognized that utilizing of a “modular” approach at the component or sub-component level provided well known advantages such as ease of transport or assembly or stackability or the ability to replace a defective component or upgrade a component.

Response to the arguments filed 3-24-2022
The rejection of the claims have been amended to account for the new claims, the incorporation of dependent claims into the independent claims, and to address what the Examiner considers the one new limitation added to independent claims 1 and 10 which is the addition of the “secured database” limitation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Wednesday, June 29, 2022